DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a device for measuring sleep efficiency by using a radar.  Each independent claim identifies the uniquely distinct features:  “a sleep/wakefulness state determination unit determining whether the measurement target person is in a wakefulness state or a sleep state by calculating a total amount of the movement per unit length for a predetermined time on the basis of the normalized amount of the movement and by comparing the calculated total amount of the movement with a predetermined threshold value; and a sleep efficiency calculation unit calculating the sleep efficiency by using a total sleep time, a time determined into the wakefulness state during the total sleep time, the number of times that the wakefulness state is determined, and a predetermined wakefulness state maintenance time in which the wakefulness state is expected to be maintained; in combination with a height recognition unit, a movement section extraction unit and a normalization unit for gathering the height and movement data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        5/19/22